DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 depends upon itself. For purposes of examination, claim 3 will be interpreted to be dependent on claim 1.

Claim Rejections - 35 USC § 103
Claim 1, 5-9, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180043619) in view of Kenmochi (JPS63312130) and Buller (US20150367447).
	Regarding claim 1, Kim (Fig 3) discloses a three dimensional printing apparatus comprising of:
a planar foil substrate ("circulation belt" (110), with the section between roller (120) and roller (130) being planar) and a resin depositor (“modeling material supply part” (500)) for depositing a layer of curable resin (“modeling material” (S1)) on a first side of the planar foil substrate,

a stage (“stage” (300)) configured to hold a stacked arrangement of one or more cured resin layers representing at least in part the three dimensional object;
a positioning system ("driving part" (400)) for relative positioning the foil substrate and the stage;
wherein the resin depositor comprises an input side resin storage unit ("modeling material supply part" (500)), the additive manufacturing device further comprising;
a resin collection unit ("modeling material collecting part" (600)) arranged to collect unused curable resin from the substrate,
and a resin conditioning unit ("modeling material recycling part" (700)) upstream from the input side resin storage unit,
wherein the resin conditioning unit is in communication with the resin collection unit and the input side resin storage unit (Fig 3) , and
wherein the resin collection unit comprises a scraper ("first/second collection blade" (610/620)).
	While Kim doesn’t explicitly describe the shape of the scrapers, it is well known that scrapers can comprise of a variety of shapes, including ones having a curvature along a scraping edge, as taught in Buller when describing a scraper (“blade” (1503), [0286]). Examiner notes that the scraper described in Buller is used for a powder material but could be used for liquids as well.
	While Kim discloses that the collection blade is located adjacent to the belt ([0014]), Kim does not explicitly disclose that the blade is in contact with the belt. However, it is known that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141.03), and 
	Kim does not explicitly disclose that the device comprises the foil substrate being supported by a support plate.
	Within the art of additive manufacturing, Kenmochi teaches a similar apparatus for creating a three dimensional structure. In particular, Kenmochi teaches the use of a support plate (“translucent plate” (6)) that supports the foil substrate (“transparent sheet” (8)) during part of the process. One benefit of this plate is that the resin is evenly pressed onto the three dimensional structure on the stage (“lifting substrate” (16)), improving resin material adhesion to the entirety of the being-molded structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the support plate of Kenmochi with the apparatus of Kim. One would have been motivated to do so to improve material adhesion.
	Regarding claim 5, modified Kim teaches all limitations of claim 1 as set forth above. Additionally, Kim discloses that the radiation source comprises a single projector (Fig 3, "light source unit" 200)).
	Regarding claim 6, modified Kim teaches all limitations of claim 1 as set forth above. However, Kim does not disclose that the device further comprises a foil flattening device for keeping the planar foil substrate flat onto the support plate.
	Kenmochi (Fig 3) teaches an apparatus that makes use of a foil flattening device (“kite rollers” (21)) that is used to keep the planar foil substrate flat onto the support plate. The use of these kite 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the kite rollers of Kenmochi in modified Kim. One would have been motivated to do so to improve material adhesion.
	Regarding claim 7, modified Kim teaches all limitations of claim 1 as set forth above. Additionally, Kim discloses that the resin conditioning unit further comprises a pump unit ("compressor" (660)) in communication with the input side resin storage unit.
	Regarding claim 8, modified Kim teaches all limitations of claim 1 as set forth above. Additionally, Kim discloses that the resin conditioning unit further comprises a filter unit ("filter" (14)).
	Regarding claim 9, modified Kim teaches all limitations of claim 8 as set forth above. Additionally, Kim discloses that the filter unit has a filter aperture size which is smaller than a thickness of the layer of curable resin ([0071]).
	Regarding claim 13, modified Kim teaches all limitations of claim 1 as set forth above. Additionally, Kim discloses that the resin conditioning unit further comprises a resin ingredient control system ("filter" (710), [0071]).
	Regarding claim 16, modified Kim teaches all limitations of claim 8 as set forth above. Additionally, Kim discloses that the filter unit has a filter aperture size which is less than 50 µm ([0071]).
	Regarding claim 19, modified Kim teaches all limitations of claim 1 as set forth above. Additionally, Buller teaches that the curvature results in a substantially v-shaped scraper ([0286] “convex plane” or “shape of a…. shovel”). 




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180043619), Kenmochi (JPS63312130) and Buller (US20150367447) in view of Pomerantz (US5386500)
Regarding claim 3, modified Kim teaches all limitations of claim 1 as set forth above. However, while Kim does disclose the use of suction unit (630) in combination with a scraper (“first/second collection blade” (610/6260), [0016]), modified Kim does not explicitly teach that the suction aperture is located centrally with respect to the curvature of the scraper.
	Similar to Kim and Kenmochi, Pomerantz teaches a three dimensional modeling apparatus. While Pomerantz does not teach a scraper in terms of removing material via physical contact, they do teach the use of a pull portion (411) that makes use of a suction aperture (“elongate inlet nozzle” (413)) that is located centrally with respect to the edge of the pull portion to remove 3d modeling material. One advantage of the suction aperture is that the vacuum can further enhance the picking up of unused resin material in combination with the scraper, improving the apparatus’s recycling capabilities.  Furthermore, a person having ordinary skill in the art would readily appreciate that a centrally located vacuum port would minimize the distance necessary for the vacuum force to act over and for the removed material to travel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the suction aperture (413) of Pomerantz with modified Kim. One would have been motivated to do so to increase the recycling capability of the apparatus.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180043619), Kenmochi (JPS63312130) and Buller (US20150367447) in view of Hickerson (US20050208168).
	Regarding claim 4, modified Kim teaches all limitations of claim 1 as set forth above. However, modified Kim does not explicitly teach that the resin depositor further comprises a variable height blade for setting a thickness of the layer of curable resin on the foil substrate.
	Within the same art, Hickerson teaches an apparatus for three dimensional printing comprising a resin storage unit (“bin” (210)) and a foil substrate (“drum” (301)). Hickerson also (Fig 6-7) teaches the use of a variable height blade (“layer control blade” (706), [0036]) for setting a thickness of the layer of 
[AltContent: textbox (Figure 1: Fig 1 from Kim edited to include the adjustable gate of Hickerson. The location of the material supply part (500) has been moved from its original position but does not affect its operation in the apparatus.)]
    PNG
    media_image1.png
    726
    921
    media_image1.png
    Greyscale

.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180043619) in view of Hickerson (US20050208168).
	Regarding claim 17, Kim (Fig 3) discloses an additive manufacturing device comprising of:
a planar foil substrate ("circulation belt" (110), with the section between roller (120) and roller (130) being planar) and a resin depositor (“modeling material supply part” (500)) for depositing a layer of curable resin (“modeling material” (S1)) on a first side of the planar foil substrate, the resin depositor comprises an input side resin storage unit ("modeling material supply part" (500)),
a radiation source ("light source unit" (200)) for radiation curing the resin layer on the first side of the planar foil substrate, wherein a cured resin layer represents a cross sectional slice of a three dimensional object (“3D model” (S));
a stage (“stage” (300)) configured to hold a stacked arrangement of one or more cured resin layers representing at least in part the three dimensional object;
a positioning system ("driving part" (400)) for relative positioning the foil substrate and the stage;
a resin collection unit ("modeling material collecting part" (600)) arranged to collect unused curable resin from the substrate,
a resin conditioning unit ("modeling material recycling part" (700)) upstream from the input side resin storage unit, wherein the resin conditioning unit is in communication with the resin collection unit and the input side resin storage unit (Fig 3),

	While Kim doesn’t explicitly describe the shape of the scrapers, it is well known that scrapers can comprise of a variety of shapes, including ones having a curvature along a scraping edge, as taught in Buller when describing a scraper (“blade” (1503), [0286]). Examiner notes that the scraper described in Buller is used for a powder material but could be used for liquids as well.
	While Kim discloses that the collection blade is located adjacent to the belt ([0014]), Kim does not explicitly disclose that the blade is in contact with the belt. However, it is known that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141.03), and would recognize that by placing the blade in contact with the belt, the amount of leftover resin collected can be maximized. It would have been obvious to one of ordinary skill in the art at the earliest effective priority date to place the collection blades of Kim in contact with the circulation belt. One would be motivated to do so to maximize to maximize the amount of resin collected.
	However, Kim does not disclose that the resin depositor further comprises a variable height blade for setting a thickness of the layer of curable resin on the foil substrate by controlling the amount of curable resin which can exit the resin storage unit, the thickness being the height between the blade and the foil substrate.
	Within the same art, Hickerson teaches an apparatus for three dimensional printing comprising a resin storage unit (“bin” (210)) and a foil substrate (“drum” (301)). In particular, Hickerson teaches the use of variable height blade (“adjustable gate” (702)) located near a conveyor device (belt in “bin” (210) that acts as a resin storage unit). By controlling the height of the adjustable gate, the thickness and the amount of the resin being transported on a conveyor device can be adjusted. Examiner notes that while the conveyor device in Hickerson is not the foil substrate of Hickerson, a person of ordinary skill in the art would notice the similarity between the conveyor used in the bin (210) of Hickerson and the 
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date to incorporate the adjustable gate (702) of Hickerson with Kim. One would have been motivated to do so to control the amount of material dispensed by the resin storage unit. 
	Regarding claim 18, modified Kim teaches all limitations of claim 17 as set forth above. Additionally, while no internal structure is given for the resin storage bin unit (“modeling material supply part” (500), it could share a structure similar to the bin (210) of Hickerson (Fig 7), which comprises an amount of resin to a level L1 that is greater than the thickness of the resin exiting the resin storage unit onto the first side of the foil substrate as applied by the variable height blade (“adjustable gate” (702)) (See Figure 1 above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180043619), Kenmochi (JPS63312130) and Buller (US20150367447) in view of Liu (US20160303795).
	Regarding claim 6, modified Kim teaches all limitations of claim 1 as set forth above. Additionally, Kenmochi teaches a foil flattening device ("kite rollers" (21)) for keeping the foil substrate flat onto the support plate. Kenmochi is considered to render obvious the foil flattening device as discussed above; however, in the alternative, if Kenmochi’s disclosure is considered insufficient:
	Similar to Kim, Liu teaches an apparatus for three dimensional printing. In particular, Liu (Fig 1) teaches that in conjunction with the film being used for printing, a film flattening device (“film tightening mechanism” (150)) is used to ensure the film (and therefore the substrate resting on the film) remains flat. Liu also teaches that there are many different methods of flattening the film, from film holders (600) to vacuum based mechanisms ([0038]). An advantage of these film flattening devices is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the film flattening devices of Liu with modified Kim. One would have been motivated to do so to improve material adhesion.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180043619), Kenmochi (JPS63312130) and Buller (US20150367447) in view of Yamamoto (US5248249)
	Regarding claims 10-12, modified Kim teaches all limitations of claim 1 as set forth above. However, modified Kim does not teach that the apparatus further comprises a resin temperature (claim 10), viscosity (claim 11) or humidity (claim 12) control system.
	Similar to Kim, Yamamoto teaches an apparatus for three dimensional structure forming. In particular, Yamamoto (Fig 1) discloses the use of a temperature control system (“heater” (4)) to control the temperature of the resin. As both the viscosity and humidity of a system are influenced by temperature, the heater (4) could also be considered a device for controlling them as well. Through the use of the heater (4), Yamamoto can control the viscosity of the resin (C4 L3-4), which would allow them to evenly spread the resin onto the film substrate, ensuring proper manufacturing of the three dimensional object.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the heater (4) of Yamamoto into modified Kim. One would have been motivated to do so to ensure proper three dimensional manufacturing.
	Regarding claim 14, modified Kim teaches all limitations of claim 1 as set forth above. However, modified does not teach that the device further comprises a non-invasive health monitoring unit in operational communication with the resin conditioning unit.

	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the laser liquid level detector (15) of Yamamoto into modified Kim. One would have been motivated to do so to ensure a continuous process.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180043619), Kenmochi (JPS63312130) and Buller (US20150367447) in view of Kuijpers (US20160332386).
	Regarding claim 15, modified Kim teaches all limitations of claim 1 as set forth above. Additionally, Kim (Fig 3) discloses that the additive manufacturing device further comprises a foil substrate control unit ("first/second belt roller" (120/130)). However, modified Kim does not explicitly teach that the planar foil substrate comprises a foil substrate marking.
	Similar to Kim, Kuijpers teaches an additive manufacturing system. In particular, Kuijpers (Fig 3a-b) teaches that the foil substrate (“foil substrate” (2) with “masking screen” (8)) further comprises of a foil substrate marking (“alignment markers” (8a)). These alignment markers can be used to ensure that the screen and substrate are properly aligned during printing ([0057]), allowing for more control over the manufacturing process.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the alignment markers of Kuijpers with modified Kim. One would have been motivated to do so to exercise more control over the manufacturing process.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180043619), Kenmochi (JPS63312130) and Buller (US20150367447) in view of Swanson (US6004124), Tombs (US20170291362) and Burns (US5879489).
	Regarding claim 6, modified Kim teaches all limitations of claim 1 as set forth above. Additionally, Kenmochi (Fig 3) teaches an apparatus that makes use of a foil flattening device (“kite rollers” (21)) that is used to keep the planar foil substrate flat onto the support plate. Modified Kim is considered to teach all limitations of claim 6 as set forth above; however, in the alternative, should the teachings of modified Kim be considered inadequate:
	In regards to keeping foils flat on a support surface during the manufacturing process, the use of vacuum devices is well known. For example, Tombs (Fig 4) teaches that the support plate (“build platform” (68)) can be modified to support vacuum drawing to ensure that film substrates stay in place during operation ([0060]). Even more specific, both Swanson (C9 L38-57, C10 L18-21) and Burns (C24 L44-48) teach that a support surface for the material can modified with holes to support the use of vacuum devices in holding a material in place on a flat surface.
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date to use the vacuum devices of either Tombs, Swanson or Burns with modified Kim. One would have been motivated to do so as it is known in the art to use them to hold substrates in place during operation.
	Regarding claim 20, modified Kim teach all the limitations of claim 6 as set forth above. Additionally, both Swanson (C9 L38-57) and Burns (C24 L44-48) teach the use of a vacuum device with apertures or slits in the support plate.

Response to Arguments
Applicant's arguments filed 17 November 2020 have been fully considered but they are not persuasive.
	Applicant’s argument regarding claim 1 and a lack of a planar foil substrate being support by a support plate was fully considered but not persuasive. Examiner repeats from the previous action that the circular belt of Kim comprises a planar section that is used as the main location for depositing resin layers onto a three dimensional object, with Kenmochi’s translucent plate operating as the support plate underneath. There are no limitations given in Kim that would dissuade a person of ordinary skill in the art from using the plate.
	Applicant’s argument for claim 1 regarding that the knife of Buller is not considered to be in contact with the substrate was fully considered but not persuasive. Examiner notes that Buller is being used only to show the variety shapes that a scrapper could take, including having curvature along a scraping edge. Kim already teaches the use of a blade adjacent to the substrate ([0014]) and combined with the motivation of maximizing the amount of rein collected, a person of ordinary skill in the art would have the blade be in contact with the substrate surface.
	Applicant’s argument for claim 3 regarding that the suction aperture of Pomerantz not be centrally located on the curvature of the scraper was fully considered but not persuasive. Examiner notes that the current claim literature does not limit the size or the exact positioning of the suction aperture , only that it must be at least located centrally with respect to the curvature of the scraper, which Pomerantz, where the suction aperture (“elongate inlet nozzle” (413)) is located centrally along the entirety of the pull portion (411), satisfies.
	Applicant’s arguments for claim 17 and 18 regarding that Kim teaches away from the possibility of using Hickerson because Kim teaches the slimming of and decreasing the size of the machine ([0044]), along with the deintegration of the material supply unit and the resupply unit were fully considered but 
	Applicant’s arguments for claim 17 and 18 regarding Hickerson’s resin bin and adjustable gate only being capable of controlling volume and not thickness have been fully considered but were not persuasive. Examiner notes in addition to the volume of resin material being deposited, the adjustable gate would be controlling thickness as it is changing the height of the volume of resin being deposited between the gate and the substrate surface.
	Applicant’s arguments for claim 6 regarding whether the rollers of Kenmochi could be considered a foil flattening device have been fully considered but were not persuasive. Examiner notes that through the placement of the rollers in an alignment similar to that of Fig 3 in Kenmochi, the substrate can be held flat on the support plate through tensioning the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749